Citation Nr: 0639896	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel






INTRODUCTION

The veteran had recognized active service from December 1941 
to December 1942 and from August 1945 to March 1946.  He was 
a prisoner of war (POW) of the Japanese from May 10, 1942, to 
December 28, 1942.  The appellant is the veteran's daughter, 
and seeks a burial benefits for the veteran at the service 
connected cause of death rate.  The case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Manila RO.


FINDINGS OF FACT

1.  The veteran died in September 2003; the certified cause 
of his death was respiratory failure due to bronchopneumonia.

2.  At the time of the veteran's death, his sole service 
connected disability was duodenal bulb deformity from 
previous ulcer disease and irritable bowel syndrome rated 10 
percent disabling.

3.  Bronchopneumonia was not manifested in service, and is 
not shown to have been related to the veteran's service, to 
include his experiences as a POW.

4.  The veteran's service-connected disability, duodenal bulb 
deformity and irritable bowel syndrome,  is not shown to have 
contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The appellant was informed of the VCAA and its mandates in a 
March 2004 letter.  She was notified of what evidence was 
needed to substantiate the claim, and of her and VA's 
responsibilities in claims development.  She was specifically 
advised that it was her responsibility to ensure that all 
records not in possession of a federal agency were received, 
and to have the physician who certified the cause of the 
veteran's death provide the basis for his conclusions.  She 
was provided a VA Form 21-4142, Authorization and Consent to 
Release Information, if she desired the RO to obtain non-
federal records on her behalf, and was advised to identify 
any VA or private medical facility where the veteran had 
received treatment.  Finally, she was notified to advise the 
RO if there was any other evidence or information that she 
thought would support her claim.  A November 2004 Statement 
of the Case (SOC) cited in full the provisions of 38 C.F.R. 
§ 3.159(b).  A May 2006 Supplemental SOC (SSOC) readjudicated 
the matter.  The appellant has received all essential notice, 
and she is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding the duty to assist, the RO obtained the veteran's 
service medical records.  The appellant submitted the 
veteran's death certificate; she has not identified any 
treatment records in the possession of a federal agency. and 
has not authorized VA to obtain any private medical records 
on her behalf.  Absent any competent (medical) evidence 
suggesting that the cause of the veteran's death may be 
related to his service or to his service connected 
disability, a medical nexus opinion is not warranted.  Wells 
v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  VA's 
duty to assist the appellant in the development of her claim 
is satisfied.

II.  Factual Background

The veteran died in September 2003 at age 86.  The certified 
cause of his death was respiratory failure due to 
bronchopneumonia.  No other significant conditions 
contributing to the cause of death were identified.  

The veteran's service medical records include physical 
examinations in October and November 1945 showing normal 
lungs.  

A September 1953 certification by the Department of the Army, 
Office of the Adjutant General stated that records of War 
Prisoners at O'Donnell Concentration Camp, Capas, Tarlac, 
showed the veteran's physical condition as "WELL."

In May 1983, the veteran claimed sickness of malaria, 
beriberi and dysentery while detained as a POW as a result of 
forced labor, inhumane treatment, and lack of food and 
medicine.  He claimed chronic residuals of general body 
weakness, nutritional anemia, malnutrition and malaria as a 
consequence of dietary deficiency.

A July 1982 private medical statement provided diagnoses of 
nutritional anemia secondary (2º) to malnutrition, and 
probable tertiary-type malaria.

A November 1984 VA examination first found a pulmonary 
infiltration in the left upper lung (LUL) field of unknown 
(?) etiology.  At that time, the veteran had reported a 
history of tuberculosis acquired during captivity.  
Additional diagnoses included simple myopia, insipient 
cataract, exaggerated visual impairment, hypertrophic changes 
of the lumbar spine, and arteriosclerotic changes of the 
thoracic aorta.  There was no evidence of avitaminosis, 
malnutrition, dysentery, malaria or helminthiasis.

A December 1984 rating decision denied service connection for 
dysentery, beriberi, malnutrition, malaria, cataract with 
simple myopia, pulmonary infiltration and hypertrophic 
condition of the lumbar spine.  The veteran was notified of 
this decision by letter in January 1985.

A February 1985 private medical record provided diagnoses of 
chronic arthritis of the lumbosacral vertebral joints and 
peptic ulcer.

In February 1989, the veteran requested service connection 
for peripheral neuropathy, irritable bowel syndrome and 
peptic ulcer disease.

VA examination in April 1989 found no evidence of peptic 
ulcer disease or neurologic deficit.

A June 1989 rating decision denied service connection for 
peripheral neuropathy, peptic ulcer, irritable bowel syndrome 
and arthritis.  The veteran was notified of this decision by 
letter in July 1989.
A summary of private medical treatment from June to August 
1990 shows diagnoses of irritable bowel syndrome, peptic 
ulcer disease and osteoarthritis.  

An October 1990 rating decision denied service connection for 
irritable bowel syndrome, peptic ulcer and arthritis.  The 
veteran was notified of this decision by letter in October 
1991.

A summary of private medical treatment in October 1990 shows 
diagnoses of peripheral neuropathy and pulmonary tuberculosis 
(PTB).  The veteran had a one-year history of chronic 
coughing with afternoon fever, and recent history of blood-
stained sputum.  He was also diagnosed with peripheral 
neuropathy.

A December 1990 rating decision denied service connection for 
irritable bowel syndrome, osteoarthritis, peptic ulcer 
disease, pulmonary infiltration and peripheral neuropathy.  
The veteran was notified of this decision by letter in 
January 1991.

Summaries of private medical treatment from December 1990 to 
May 1991 show diagnoses of congestive heart failure, severe 
anemia, peptic ulcer disease, irritable bowel syndrome, 
peripheral neuropathy and severe osteoarthritis.

A July 1991 rating decision denied service connection for 
irritable bowel syndrome, osteoarthritis, peptic ulcer, PTB, 
peripheral neuropathy, beriberi heart disease, congestive 
heart failure and anemia.  The veteran was notified of this 
decision by letter in August 1991.

A summary of private treatment from October to November 1991 
shows diagnoses of advanced PTB, chronic bronchitis with 
emphysema, chronic peptic ulcer disease, irritable bowel 
syndrome, chronic osteoarthritis and peripheral neuropathy.  
A chest X-ray examination showed PTB, minimal with healing 
process; pulmonary emphysema; and atheromatous aorta.  The 
veteran had been bedridden due to chronic cough, weight loss, 
anemia and episodes of hemoptysis.  He also reported 
persistent epigastric pain with episodes of loose bowel 
movements.

VA examination in March 1992 included the veteran's report of 
suffering from coughing during his POW captivity with a 
history of breathing difficulty greater than (>) six years.  
He also reported a history of vague abdominal pains unrelated 
to food intake with irregular bowel movements.  A chest X-ray 
demonstrated pulmonary infiltrations, LUL, that had been 
progressive from November 1984 to February 1992.  There was 
also pulmonary emphysema.  An upper gastrointestinal (GI) 
series X-ray showed duodenal bulb deformity with no evidence 
of active ulceration, consistent with scarring from previous 
ulcer disease.  An electrocardiogram showed isolated 
premature ventricular contraction (PVC) but was otherwise 
normal.  Irritable bowel syndrome was diagnosed.

An April 1992 rating decision granted service connection for 
duodenal bulb deformity from previous ulcer disease and 
irritable bowel syndrome, rated 10 percent.  Claims for 
service connection for chronic osteoarthritis, peripheral 
neuropathy, PTB, chronic bronchitis with emphysema and 
atheromatous aorta were denied.  The veteran was notified of 
this decision by letter in May 1992.

A summary of private medical treatment beginning in December 
1993 shows diagnoses of bleeding peptic ulcer, irritable 
bowel syndrome and peripheral neuropathy.  The veteran had 
noticed occasional bloody stool with loose bowel movements 
(LBM).  

A summary of private medical treatment beginning in January 
1994 shows diagnoses of peptic ulcer disease, beriberi heart 
disease, chronic osteoarthritis, peripheral neuropathy and 
chronic conjunctivitis.  The veteran had reported chronic 
epigastric pain with nausea, vomiting and LBM.

VA examination in February 1994 recorded the veteran's 
history of daily episodes of epigastric pain lasting 2 hours 
in duration.  He had periodic vomiting and nausea, but denied 
hematemesis or melena.  He was not taking medications.  His 
diarrhea and constipation were normal.  Examination noted him 
to be poorly nourished and positive for epigastric 
tenderness.  An upper GI series X-ray was essentially 
negative although his stomach tended to be hyposthenic with 
the intestinal loops in the low abdominal cavity.  Diagnosis 
was of a small (sm) stomach with no definitive 
peptic/duodenal ulcer found.  A neurologic examination found 
no deficits.  Electromyography and nerve conduction velocity 
(EMG/NCV) studies were normal.

A June 1994 rating decision denied a rating in excess of 10 
percent for duodenal bulb deformity from previous ulcer 
disease and irritable bowel syndrome.  A claim of service 
connection for peripheral neuropathy was denied.  The veteran 
was notified of this decision by letter in June 1994.

A July 1999 RO field examination to confirm the veteran's 
identity noted his report of shortness of breath, arthritis, 
easy tiring due to a heart condition and asthma.  This report 
was deemed to raise an informal claim for an increased 
rating.

In March 2000, the veteran was hospitalized due to chronic 
obstructive pulmonary disease with secondary bacterial 
infection.

A rating decision in January 2002 denied a rating in excess 
of 10 percent for duodenal bulb deformity from previous ulcer 
disease and irritable bowel syndrome.  Notably, the veteran 
had been unable to attend VA examination and no private 
medical records were submitted.

As noted above, the veteran died in September 2003, at the 
age of 86, as a result of respiratory failure due to 
bronchopneumonia.

III.  Legal criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection is warranted on a presumptive basis for 
certain chronic diseases that become manifested to 
compensable degree within a specified postservice periods of 
time.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Bronchopneumonia is not listed as a chronic disease 
for purposes of presumptive service connection, but PTB may 
be established on a presumptive basis if such disease was 
manifested to a compensable degree within 3 years following 
service.  Bronchopneumonia (nor any other pulmonary 
disability) is not listed not among the presumptive diseases 
for ex-POWs.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

The veteran's death certificate shows that the immediate 
cause of his death was respiratory failure due to 
bronchopneumonia.  No other conditions contributing to his 
death have been identified.  His service medical records 
indicate normal clinical evaluations of the lungs 
contemporaneous in time to his discharge from service, and a 
certification from the Office of the Adjutant General stated 
that the veteran's physical condition was noted as "WELL" 
during his captivity at O'Donnell Concentration Camp, Capas, 
Tarlac.  There is no evidence of pulmonary abnormality until 
1984 when a chest X-ray examination demonstrated pulmonary 
infiltration of the LUL.  Subsequent diagnoses included PTB, 
COPD and chronic bronchitis with pulmonary emphysema.  There 
is no competent medical evidence that bronchopneumonia (or 
any pulmonary disability) was related to event(s) in service.  
Notably, service connection was denied for these diseases 
during the veteran's lifetime.  A lengthy interval between 
service and the initial documented manifestation of a disease 
postservice (here, approximately 38 years) is, of itself, a 
factor against a determination that the disease is service 
connected.  See Maxson v. Gober, 230 F 3d 1330, 1333 (Fed. 
Cir. 2000).  Accordingly, service connection for 
bronchopneumonia (or any other pulmonary disability) on the 
basis that such disability became manifest in service and 
persisted, on a presumptive basis (for PTB as a chronic 
disease under 38 U.S.C.A. § 1112), or on the basis that 
bronchopneumonia (or other primary death-causing respiratory 
disease) is somehow otherwise related to service is not 
warranted.  

There is also no evidence that the veteran's service 
connected duodenal bulb deformity from previous ulcer disease 
and irritable bowel syndrome contributed to cause, or 
hastened, his death.  38 C.F.R. § 3.312 (c)(4) provides that 
there are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Here, the veteran's bronchopneumonia 
clearly was such an overwhelming primary cause.  The service 
connected duodenal bulb deformity from previous ulcer disease 
and irritable bowel syndrome was rated as 10 percent 
disabling with the last VA examination report of record, 
dated February 1994, showing no definitive evidence of active 
peptic/duodenal ulcer.  Consequently, the service connected 
disability is not shown to have been progressive or 
debilitating, and there is no basis for a finding that it 
accelerated, or otherwise contributed to cause the veteran's 
death.  

As a layperson, the appellant is not competent to establish 
by her own opinion that service connected disability caused 
or contributed to cause the veteran's death.  See Espiritu, 
supra.   The preponderance of the evidence is against this 
claim; consequently, the reasonable doubt provisions cited 
above do not apply.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


